199 Mich. App. 461 (1993)
502 N.W.2d 337
PRICE
v.
LONG REALTY, INC
Docket No. 120698.
Michigan Court of Appeals.
Submitted April 8, 1992, at Lansing.
Decided February 10, 1993.
Approved for publication April 27, 1993, at 9:00 A.M.
H. James Starr, for the plaintiffs.
Howard & Howard (by Patrick D. Hanes), for the defendant.
*464 Before: REILLY, P.J., and HOLBROOK, JR., and MARILYN KELLY, JJ.
PER CURIAM.
Following a jury trial, defendant was found liable for common-law fraud, malpractice, and violation of the Michigan Consumer Protection Act (MCPA), MCL 445.901 et seq.; MSA 19.418(1) et seq. Defendant appeals as of right the June 7, 1989, Ingham Circuit Court judgment ordering it to pay the plaintiffs $13,200 in damages and over $23,000 in costs and attorney fees. We affirm.
This case arose from the sale of residential property. In August 1983, defendant's real estate agent, Marie Bassila, sold the plaintiffs' home and then assisted them in locating a vacant parcel on which to build a new home with a pole barn. Plaintiffs, Bassila, and a representative of Norman Construction, Inc., visited a parcel in Alaiedon Township in Ingham County. During the visit, Bassila told Mr. Price that there would be no problem building a home in the narrow section of the parcel and putting a pole barn in the back. Plaintiffs then signed an offer to purchase the property upon Bassila's further assurance that she had prepared the offer to ensure that the property would include a pole barn. The plaintiffs accepted the owners' counteroffer. Norman Construction entered into a contract with the plaintiffs, agreeing to build them a house.
After finalizing the financing of the purchase, Mr. Price placed stakes on the property on February 26, 1984, to mark the proposed site of the house approximately 100 feet from the road. Norman Construction and a surveyor then convinced the plaintiffs that they had no choice but to locate the house 400 feet back from the road. In April 1984, the plaintiffs learned that the location of the *465 house had to be 586 feet back from the road and that it would not be possible to put a pole barn behind the house.
Upon investigation, the plaintiffs discovered that the township clerk had written a letter dated October 5, 1983, to the Ingham County Health Department stating that the township would not permit a house to be built on the narrow front part of the lot. The Ingham County Health Department had also sent a letter dated August 19, 1983, to the seller's real estate broker that stated that putting a house on the front part of the property would have created a serious problem because of the installation of the septic system. Although Norman Construction learned about the problem when it sought a health permit, Bassila never made inquiries into the matter.
Notwithstanding the health restriction on building on the front part of the property, the plaintiffs decided to proceed with the real estate purchase because they were afraid of losing a considerable amount of money on property they otherwise liked. The house was ultimately built nearly 600 feet back from the road and without a pole barn.
In September 1984, the plaintiffs filed suit for damages against Norman Construction and Long Realty, Inc. A judgment against Norman Construction was entered upon the parties' acceptance of a mediation evaluation in favor of the plaintiffs. In the plaintiffs' case against Long Realty, this Court, in an unpublished opinion per curiam, decided December 3, 1987 (Docket No. 90586), reversed the trial court's order granting summary disposition for the defendant and remanded the case for a trial on the merits. After the jury rendered its verdict, the trial court denied the defendant's motion for judgment notwithstanding the verdict or for a new trial.
*466 On appeal, the defendant raises several evidentiary issues. The decision whether to admit evidence rests within the sound discretion of the trial court and will not be set aside on appeal absent an abuse of discretion. Rodriguez v Solar of Michigan, Inc, 191 Mich. App. 483, 487; 478 NW2d 914 (1991).
Defendant first argues that the trial court erred in granting the plaintiffs' motion to preclude the defendant from presenting evidence of Norman Construction's settlement offer to the plaintiffs to rescind their contract. Defendant claims that the evidence is not barred by MRE 408 because it establishes that the plaintiffs had at least one opportunity to mitigate their damages by forgoing the construction of their house.
Under MRE 408, evidence of an offer to compromise a claim is inadmissible to prove liability for or the invalidity of the claim, but the rule does not require the exclusion of evidence when offered for another purpose, such as proving bias or prejudice of a witness, contesting a contention of undue delay, or proving an effort to obstruct a criminal investigation. Here, Norman Construction's offer to rescind its contract with the plaintiffs was properly excluded at trial because it constituted evidence of settlement negotiations with a third party. Windemuller Electric Co v Blodgett Memorial Medical Center, 130 Mich. App. 17, 23; 343 NW2d 223 (1983). The failure to mitigate damages might arguably constitute a proper purpose for admitting evidence of settlement negotiations under MRE 408, but the issue is irrelevant in this case because the plaintiffs did not have the duty to mitigate their damages by accepting the offer to rescind. As the victims of misrepresentation, the plaintiffs could elect to either affirm the contract and sue for damages or rescind the contract. 37 Am Jur 2d, Fraud and Deceit, § 327, p 432; § 329, p *467 436. The trial court did not abuse its discretion in excluding the evidence of the settlement offer.
As its second evidentiary issue, the defendant argues that the trial court erred in not allowing evidence of the judgment against Norman Construction. Defendant claims that the judgment would have assisted the jury in understanding Norman Construction's liability for misrepresentation. However, we consider the issue unpreserved for review because the defendant has failed to provide supporting authority for its argument. Goolsby v Detroit, 419 Mich. 651, 655, n 1; 358 NW2d 856 (1984); Mann v Mann, 190 Mich. App. 526, 536-537; 476 NW2d 439 (1991). Further, we agree with the trial court that the jury should not be informed of the judgment because there is no genuine dispute regarding the plaintiffs' judgment against Norman Construction. Brewer v Payless Stations, Inc, 412 Mich. 673, 679; 316 NW2d 702 (1982).
Defendant's third evidentiary issue is that the trial court abused its discretion in determining that a sufficient foundation had been laid for the admission of mortgage documents. Defendant argues that the documents were not admissible as business records under MRE 803(6) because the plaintiffs failed to show that the documents were records kept in the course of a regularly conducted business activity. Without explanation, the trial court received the documents into evidence.
The business records exception to the hearsay rule provides that reports or records kept in the course of a regularly conducted business activity are not to be excluded as hearsay unless the source of information or method or circumstances of preparation indicate a lack of trustworthiness. MRE 803(6); Solomon v Shuell, 435 Mich. 104, 115; 457 NW2d 669 (1990). Our review of the record in *468 the present case reveals that the plaintiffs failed to lay an adequate foundation for admission under MRE 803(6) because there was no testimony that the records were prepared in the course of a regularly conducted business activity. Compare People v Safiedine, 163 Mich. App. 25, 33; 414 NW2d 143 (1987). However, we also determine that admitting these documents into evidence under MRE 803(6) was harmless error. First, Mr. Price testified independently about the information contained in two of the documents. Second, because the plaintiffs were not required to attempt to rescind the transaction, we disagree with the defendant's argument that this evidence was important because it showed that the plaintiffs could not back out of the transaction. Third, the documents did not confuse or influence the jury's determination of damages. Consequently, the trial court's decision to admit this evidence without ascertaining whether the documents kept in the course of a regularly conducted business activity is not by itself sufficient ground to set aside the verdict. MCR 2.613(A).
As its next evidentiary issue, the defendant argues that William Hersey was not qualified to testify as an expert in real estate transactions. The qualification of a witness as an expert is within the trial court's discretion and will not be set aside absent an abuse thereof. Mulholland v DEC Int'l Corp, 432 Mich. 395, 402; 443 NW2d 340 (1989). A witness may be qualified as an expert by knowledge, skill, experience, training, or education. MRE 702. Mr. Hersey testified that he was a licensed real estate broker in Michigan, with twenty years of experience in the business. The trial court did not abuse its discretion by qualifying him as an expert witness.
As its final evidentiary issue, the defendant *469 contends that the trial court erred in prohibiting its witness from testifying about the value of the plaintiffs' property. Again, the defendant cites no supporting authority for this claim of error. The record indicates that the defendant revealed in its answers to the plaintiffs' interrogatories that Dennis Goff would be offered as an expert to testify about the standard of care of realtors, but did not disclose that he would testify about the value of the plaintiffs' real estate. See MCR 2.302(E)(1)(a) (ii). Defendant's contention that Goff should have been allowed to testify as an expert regarding this matter because it was surprised by the plaintiffs' claim of loss in the value of their property is without merit because the plaintiffs' complaint alleged this damage. The trial court did not abuse its discretion in prohibiting the defendant's expert from testifying about the value of the plaintiffs' property. MCR 2.401(I)(2); Pollum v Borman's, Inc, 149 Mich. App. 57, 61; 385 NW2d 724 (1986).
Turning to the defendant's remaining issues on appeal, we next consider whether the trial court erred in allowing the plaintiffs to amend their complaint. On the first day of trial, the court allowed the plaintiffs to amend their complaint to include in their negligence claim Bassila's failure to make the location of the house on the property a contingency of the offer to purchase.
Leave to amend a complaint should be freely given when justice so requires, and denied only for particularized reasons. MCR 2.118(A)(2); Ben P Fyke & Sons v Gunter Co, 390 Mich. 649, 656; 213 NW2d 134 (1973). Absent an abuse of discretion that results in injustice, this Court will not reverse a trial court's decision on a motion to amend a complaint. Taylor v Detroit, 182 Mich. App. 583, 586; 452 NW2d 826 (1989). In the instant case, the defendant was not prejudiced when the trial court *470 allowed the plaintiffs to amend their complaint because two of the plaintiffs' expert witnesses had given deposition testimony indicating that Bassila should have made the offer to purchase contingent upon the location of the house on the property. Moreover, no prejudice resulted from the court's action because the defendant called four experts who testified about this issue. Thus, the trial court did not abuse its discretion in allowing the plaintiffs to amend their complaint.
Next, the defendant argues that the plaintiffs' amended complaint alleges the elements of common-law misrepresentation, but the trial court erroneously instructed the jury on innocent misrepresentation. However, we find that the trial court properly instructed the jury on common-law fraud when it stated that the plaintiffs must prove that the defendant made a material misrepresentation, that the misrepresentation was false, that the defendant knew it was false or made it recklessly without any knowledge of its truth, that the defendant made it with the intention that it would be acted upon by the plaintiffs, that the plaintiffs acted in reliance upon it, and that the plaintiffs thereby suffered injury. See United States Fidelity & Guaranty Co v Black, 412 Mich. 99; 313 NW2d 77 (1981); McMullen v Joldersma, 174 Mich. App. 207, 213; 435 NW2d 428 (1988).
Defendant also contends that the MCPA is inapplicable because the listing and sale of property is directly regulated by the occupational code governing real estate brokers. The trial court denied the defendant's motion for a directed verdict on this claim.
The purpose of the MCPA is to prohibit certain practices in trade or commerce, and to provide for certain remedies. Trade or commerce includes the sale of real property under the act. MCL *471 445.902(d); MSA 19.418(2)(d), Marina Bay Condominiums, Inc v Schlegel, 167 Mich. App. 602, 607-608; 423 NW2d 284 (1988). MCL 445.903(1); MSA 19.418(3)(1) provides that deceptive methods or practices in the conduct of trade or commerce are unlawful. The MCPA does not apply to a transaction or conduct specifically authorized under laws administered by a regulatory board or officer. MCL 445.904(1)(a); MSA 19.418(4)(1)(a). Because the MCPA is a remedial statute designed to prohibit unfair practices in trade or commerce, it must be liberally construed to achieve its intended goals. Rancour v Detroit Edison Co, 150 Mich. App. 276, 285; 388 NW2d 336 (1986).
In Attorney General v Diamond Mortgage Co, 414 Mich. 603, 617; 327 NW2d 805 (1982), our Supreme Court held that licensed real estate brokers were not exempt from liability under the MCPA where the alleged conduct was not specifically authorized by the license. In Kekel v Allstate Ins Co, 144 Mich. App. 379, 384; 375 NW2d 455 (1985), this Court, drawing distinctions between Kekel and Diamond, found that the MCPA was inapplicable to a dispute between an insured and his insurer concerning a no-fault insurance contract because the insurer's alleged conduct was subject to regulation under the license.
Unlike Kekel, we find that the decision in Diamond is indistinguishable from the present case. Although real estate licensees who perpetrate fraud are subject to penalties prescribed in MCL 339.602; MSA 18.425(602), the defendant's license "does not specifically authorize the conduct that plaintiff alleges is violative of the Michigan Consumer Protection Act." Liberally construing the language of the act, we find that the defendant's conduct was not exempt from the MCPA.
Defendant further claims that the plaintiffs *472 failed to seek damages representing the difference between the actual value of the land at the time of the contract and the value it would have possessed had the representations been true. See Fagerberg v LeBlanc, 164 Mich. App. 349, 356; 416 NW2d 438 (1987). Defendant maintains that the trial court erred in allowing the plaintiffs to testify about the additional money spent for a longer driveway and natural-gas installation. However, the plaintiffs were entitled to recover any consequential damages that were the legal and natural result of the defendant's wrongful act and were reasonably anticipated. Id., pp 356-357. Moreover, the trial court did not err in allowing Mr. Price to testify about the home's loss in value as a result of having to build it at the back of the property and without the pole barn. Grand Rapids v H R Terryberry Co, 122 Mich. 750, 755-756; 333 NW2d 123 (1983).
Defendant's next issue is whether there was sufficient evidence for the jury to determine that the defendant committed misrepresentation, malpractice, or violated the MCPA. When reviewing a claim based on sufficiency of the evidence in a civil action, this Court examines the evidence in a light most favorable to the plaintiff, giving the plaintiff the benefit of every reasonable inference that can be drawn from the evidence. Boggerty v Wilson, 160 Mich. App. 514, 522; 408 NW2d 809 (1987). If reasonable jurors could differ, then the question is one for the jury. Id. However, in raising this issue, the defendant in this case only contends that the trial court applied the wrong rule regarding damages and that Mr. Price was not competent to testify about the value of his property. We have resolved these issues in favor of the plaintiffs. Moreover, our review of the record indicates that reasonable jurors could differ with regard to each of the claims of liability.
*473 Similarly, the trial court did not err in denying the defendant's motion for judgment notwithstanding the verdict or, in the alternative, a new trial. Giving the plaintiffs the benefit of every reasonable inference that can be drawn from the evidence, reasonable minds could differ regarding whether they demonstrated that the defendant's agent made fraudulent representations concerning the location of the house and the pole barn. Byrne v Schneider's Iron & Metal, Inc, 190 Mich. App. 176, 178-179; 475 NW2d 854 (1991). Further, the trial court did not abuse its discretion in denying the motion for a new trial because the jury's verdict was not against the overwhelming weight of the evidence. Lester N Turner, PC v Eyde, 182 Mich. App. 396, 398; 451 NW2d 644 (1990).
Affirmed.